[g201805151846459975085.jpg]

Exhibit 10.1

September 13, 2016

 

 

David King, Ph.D.

310 Cole Ranch Road

Encinitas, CA  92024

 

 

Re: Offer of Employment

 

Dear David,

 

This letter is a formal offer setting forth the principal terms for you to join
aTyr Pharma, Inc. (“aTyr” or the “Company”), a Delaware corporation, which is
located in San Diego, California.  

 

Position:

Sr. Vice President, Research

 

Location:

San Diego, CA

 

Status:

Full-Time, Exempt.  This means you are paid for the job and not by the
hour.  Accordingly, you will not receive overtime pay if you work more than 8
hours in a work day or 40 hours in a workweek.

 

Reporting to:John D. Mendlein, Ph.D., Chief Executive Officer

 

Base Salary Rate:

$12,083.34 semi-monthly (which equals $290,000.16 per year) less applicable
withholdings, paid in accordance with Company’s normal payroll practices during
your Full-Time employment.  Future adjustments in compensation, if any, will be
made by the Company in its sole and absolute discretion.

 

Target Bonus:

Your annual target bonus will be 35% of your base salary based upon the
achievement of your individual goals, the achievement of team goals and the
achievement of corporate goals.  Your annual target bonus is subject to review
and approval by the aTyr Board of Directors or Compensation Committee of the
Board of Directors.  You must be employed by the Company at the time the bonus
is paid out to receive the bonus.

 

 

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g201805151846459975085.jpg]

David King, Ph.D.

September 13, 2016

Page two

 

 

 

 

Equity:

As promptly as practicable after commencement of your employment with the
Company, and subject to approval by the Board of Directors (or the Compensation
Committee of the Board of Directors), you will be granted an option to purchase
145,000 shares of the Common Stock of the Company (the “Option”).  Subject to
your continued full-time employment with the Company, the shares subject to the
Option shall vest over a four (4) year period from your employment start date,
with a one (1) year cliff, such that one-fourth (1/4) of the shares subject to
the Option shall vest on the first year anniversary of your employment start
date and the remainder of the shares shall thereafter vest in equal monthly
installments over the subsequent three (3) years.  The exercise price per share
of the Option shall be determined based on the closing price of the Common Stock
as reported on NASDAQ on the effective date of the grant.  The specific terms
and conditions of your Option will be subject to the terms set forth in a Stock
Option Agreement between you and the Company.

 

Severance Policy:

Subject to final approval by the Compensation Committee, you will be eligible
for aTyr’s Executive Severance and Change in Control Policy.  This policy will
include severance provisions for “Not for Cause” separations as well as “Change
in Control” separations.  The specifics of the plan will be provided to you.

 

Relocation:

The Company shall reimburse you for the reasonable, out of pocket expenses that
you incur in connection with relocating from the San Francisco area to the San
Diego area, up to a maximum amount of (i) up to $20,000 for the movement of your
household goods and (ii) up to $24,000 (that would be grossed up to cover tax
costs) for commuting expenses (airfare, car rental and temporary housing) for up
to 3 months.  Any such reimbursement is subject to your submission of
documentation sufficient to substantiate any such expenses and compliance with
the Company's expense reimbursement policies and procedures.  Notwithstanding
the foregoing, no such reimbursement shall be payable later than the end of the
calendar year after the calendar year in which you incurred the expense.  

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g201805151846459975085.jpg]

David King, Ph.D.

September 13, 2016

Page three

 

 



In the event that your employment with the Company is terminated by the Company
for cause or you voluntarily resign, in any event within eighteen months after
the date that you relocate, you shall no longer be eligible for any such
reimbursements and you shall repay to the Company any relocation expenses
previously reimbursed by the Company.

 

For purposes of this letter, your relocation shall be deemed complete on the
date you provide the Company written confirmation of your new residence in the
San Diego area.

 

Benefits:

You will be entitled to receive standard medical, life and dental insurance
benefits for yourself and your dependents in accordance with Company
policy.  Company reserves the right to change or eliminate these benefits on a
prospective basis at any time.

 

401(k) Plan:

You will be eligible to participate in the aTyr Pharma, Inc. 401(k) Savings Plan
immediately following the start of your employment.  

 

Vacation &

Sick Time:

You will be entitled to accrue 15 days of vacation per year as a Full-Time
employee.  You will have 6 days of sick time available each year.

 

Holidays:

You will be eligible for aTyr’s paid holidays.  The schedule is published prior
to the beginning of each calendar year.

 

Employment at Will:

Your employment will be at-will, which means it may be terminated at any time by
you or the Company for any reason, with or without cause, and that your
employment is not for any specific period of time.  Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and the Company’s Chief Executive Officer.

 

Start Date:

Monday, September 26, 2016 as a full-time employee

 

 

As a condition of your employment, you will be required to sign and abide by our
Employee Nondisclosure and Assignment Agreement (the “Employee NDA”) when you
begin your

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g201805151846459975085.jpg]

David King, Ph.D.

September 13, 2016

Page four

 

employment.  A copy is attached for your reference.  As a condition of your
employment, you will also be required to abide by the Company’s code of conduct
and other policies applicable to

employees as set forth in the Company’s employee handbook in effect from time to
time.  A copy will be made available to you during your employment.  In
addition, in order to comply with the Immigration Reform and Control Act of
1986, within three (3) days of your Start Date you will be required to provide
sufficient documentation to verify your identity and legal authorization to work
in the United States. Please bring with you on your Start Date, the original of
one of the documents noted in List A or one document from List B and one
document from List C as itemized in the enclosed “Lists of Acceptable
Documents”.  If you do not have the originals of any of these documents, please
contact me immediately.

 

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment), you and the Company agree that all
such disputes shall be fully resolved by confidential, binding arbitration
conducted by a single arbitrator through the American Arbitration Association
(“AAA”) under the AAA’s National Rules for the Resolution of Employment Disputes
then in effect, which are available online at the AAA’s website at
www.adr.org.  The arbitrator shall permit adequate discovery and is empowered to
award all remedies otherwise available in a court of competent jurisdiction and
any judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction.  By executing this letter, you and the Company are both waiving
the right to a jury trial with respect to any such disputes.  Company shall bear
the costs of the arbitrator, forum and filing fees.  Each party shall bear its
own respective attorney fees and all other costs, unless otherwise provided by
law and awarded by the arbitrator.

 

It is aTyr’s policy to respect fully the rights of your previous employers in
their proprietary or confidential information.  No employee is expected to
disclose, or is allowed to use for aTyr’s  purposes, any confidential or
proprietary information he or she may have acquired as a result of previous
employment.

 

I am pleased to extend this offer to you and look forward to your
acceptance.  Please sign and return the enclosed copy of this offer letter as
soon as possible to indicate your agreement with the terms of this offer.  This
offer will lapse if not signed and returned by Wednesday, September 14, 2016.  

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g201805151846459975085.jpg]

David King, Ph.D.

September 13, 2016

Page five

 

 

Once signed by you, this letter, together with the Employee NDA, will constitute
the complete agreement between you and the Company regarding employment matters
and will supersede all prior written or oral agreements or understandings on
these matters.

 

Our mission is to discover life-changing therapies with relentless determination
for people with grave maladies where others fall short.  I believe you will be
able to make an immediate contribution to this mission and I think you will
enjoy the rewards of working for an innovative, fast-paced company.  One of the
keys to our success is top people.  We hope you accept our offer to be one of
those people.

 

Yours sincerely,

 

 

/s/ John Mendlein

John Mendlein, Ph.D.

Chief Executive Officer

 

Enclosures

 

 

I accept the terms of employment as described in this offer letter dated
September 13th 2016 and will start my employment on September 26th.  I confirm
that by my start date at aTyr Pharma, Inc. I will be under no contract or
agreement with any other entity which would in any way restrict my ability to
work at aTyr Pharma, Inc. or perform the functions of my job for aTyr,
including, but not limited to, any employment agreement and/or non-compete
agreement.

 

/s/ David King Date September 14th 2016

David King, Ph.D.

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394